Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 7


                            U N ITED STA TES DISTRIC T C O U R T
                            SO UTH ERN D ISTR IC T O F FLO R IDA

                                      x o.   1
                                             9-0)-03'
                                                    710?otq
 UN ITED STATE S O F A M ERIC A

 V.

 R AY PRITC H AR D ,
 RO D R IC H A TK IN S,
 R AY EM A N UEL ,
 CO N R AD JO H N SO N ,
 CR M G O R M N E,
        a/lt/a iilèay W ayne,''
 DW AY N E M ITCH ELL,
 JUN IO R SH A W ,and
 A LM A N STER LIN G ,

        D efendants.
                                       /

                                  C RIM IN AL CO V ER SH EE T

        Did thism atteroriginate from a matterpending in the CentralRegion ofthe United States
        Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                Yes   ..X-- NO
 2.     Did thism atteroriginate from a matterpending in theN orthern Region ofthe United States
        Attorney'sOfficepriortoAugust8,2014(M ag.Judge ShaniekM aynard)?           Yes     X- No
                                                                                         . .




                                                      Respectfully subm itted,

                                                      AR IA N A FA JA RD O O R SHA N
                                                      UN ITED STATES A TTORN EY

                                               By:
                                                      BRIAN G .SA TTLER
                                                      SpecialA ssistantUnited StatesA ttorney
                                                      Florida BarN o.0124238
                                                      99 N E 4th Street
                                                      M iam i,FL 33132
                                                      Tel.No.(305)961-9136
                                                      FaxNo.(305)536-4676
                                                      E-mail:Brian.sattler@usdoj.gov
  Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 7

A0 91(Rev.l1/11) Cri
                   minalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southern DistrictofFlorida

               United StatesofAmerica                       )
                            V.
           V Y PRITCHARD,RODRICH ATKINS,
                                                            ) casexo.lq-yg-0a '
                                                                              Fjqy g
           RAY EMANUEL,CONRAD JonNso N,                     )
             CRAIG ORAINE alkla 'RayWayne,D
          DW AYNE MITCHELL,JUNIO R SHAW ,and                )
                   ALMAN STERLING                           )
                                                            )

                                         CR IM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,statethatthe following istrue to the bestofmy knowledgeandbelief.
Onoraboutthedatets)of         September28,2019         inthecountyof                       Miami-Dade           inthe
   Southern    Districtof Florida,andelsewhere ,thedefendantts)violated:
          CodeSection                                               OffenseDescrlption
Title 8,United States Code,Section      Encouraging and Inducing an Alien to Enterthe United States
1324(a)(1)(a)(i
              v)
Title 8,United States Code,Section      IllegalReentry ofa Rem oved Alien
1326(a)




        Thiscriminalcomplaintisbased onthesefacts:
See attached affadavit.




        d Continuedontheattachedsheet.

                                                                                  Complainant'
                                                                                             ssignature
                                                                            G enisisG rinion,SpecialAgent,HSI
                                                                                   Printednameand title

Sworntobeforemeand signed in my presence.

                        A
oate:          # 23
                                                                                     Judge'ssignature

City and state:                                                         Alicia Otazo-Reyes,U.S.M agistrate Judge
                                                                                   Printedntzzrlcandtitle
Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 7



                                           A FFID AV IT


 1,Genesis Grinion,being duly sw orn,do depose and say:


                lam em ployed asa SpecialA gentw ith the U nited StatesD epartm entofH om eland

 Seclzrity,lmmigration and Customs Enforcement(ût1CE''),Homeland Security Investigations
 (ttHS1''),M iami,Florida,andhavebeensoemployedsinceM arch 2019.lnm currentlyassigned
 to the H um an Sm uggling Group, where 1 am responsible for investigating m atters w ithin the

 jtlrisdiction oftheUnited StatesDepartmentofHomeland Security,including violationsofthe
 im m igration and custom s law s of the U nited States. Prior to m y em ploym ent with H SI,l w as

 employed as a United States Customs and BorderProtection (CBP)Officer from M ay 2016
 through M arch 2019. 1have com pleted the Crim inalInvestigator Training Program ,H SISpecial

 Agent Training Program , and the CBP O fficer Basic Training Course at the Federal Law

 Enforcem ent Training Center regarding the proper investigative techniques, including the

 application and execution ofsearch,arrest,and seizurewarrants,forviolationsoffederallav s.
        2.     The statem ents contained in this affidavit are based upon m y ow n personal

 knowledge gathered during m y participation in this investigation, m y previous training and

 experience, other 1aw enforcem ent officers and agents w ho have engaged in num erous

 investigations involving the transportation of m igrants who are tm law fully presentin the U nited

 States,and uponfactsand inform ation from thefollowing sotlrcesIbelievetobereliable:oraland

 written reports pertaining to this investigation w hich l received directly from the United States

 CoastGuard,BorderPatrolA gents and interview s. Because this aftidavitisbeing subm itted for

 the lim ited purpose of securing a crim inal com plaint, l have notincluded each and every fact

 know n to m e orl
                 v
                  aw enforcem entin thisinvestigation. lhave setforth only the factsthatlbelieve
Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 7



 arenecessarytoestablishprobablecausethatRayPRITCHARD (ECPRITCHARD''),didencourage
 and induce aliens to com e to, enter,and reside in the U nited States, knowing and in reckless

 disregard ofthe factthatsuch com ing to,entry,and residence isand willbe in violation oflaw ,in

 violationofTitle8,United StatesCode,Section 1324(a)(1)(A)(iv).
               A dditionally,lhave included those facts which lbelieve are necessary to establish

 probable cause that PRITCHARD, Rodrich ATKINS (1$ATK1NS''), Alman STERLING
 (CûSTERLING'')7Conrad JOHNSON ICIJOHNSON''I'Dwayne M ITCHELL CûM ITCHELL'')7
 Craig ORAINE (ûCORAlNE'') a/k/a tlltay W ayne'' Junior SHAW (ûûSHAW '') and Ray
 EMANUEL (ûSEM ANUEL''),didknowinglyandunlawfullyenter,andattempttoentertheUnited
 States,having previously been ordered rem oved from the U nited States, without the A ttorney

 General of the U nited States, or his successor, the Secretary of H om eland Security, having

 expressly consented to such alien'sreapplying foradm ission,in violation ofTitle 8,United States

 Code,Section 1326(a).
        4.     O n Septem ber28,2019,approxim ately tw enty-tw o nauticalm iles eastof M iam i,

 Florida,theUnited StatesCoastGuard (CIUSCG'')cutterW ILLIAM TRUM P detectedatwenty-
 one-foot cabin cruiser w ith Florida registration nlzm ber ûT L8415RY ''heading w esttow ards the

 U nited States. The W ILLIA M TRUM P launched a sm allerfastboatw ith law enforcem entofficers

 to investigate the FL8415RY . A s the boat w ith the law enforcem ent officers approached,the

 FL8415RY altered course and started heading east tow ards The Baham as. W hile next to the

 FL8415R Y,law enforcem ent officers could see PRITCHA RD driving the vessel. Also atthis

 tim e,the officers ordered PRITCH A RD to stop the FL8415RY . PRITCH ARD refused to do so.

 The law enforcem entofficersem ployed warning shotsin an effortto com pelPRITCHA RD to stop
Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 7



 hisvessel.Eventually,PRITCH ARD stopped the FL8415R Y approxim ately fifteen nauticalm iles

 westofBim ini,The B aham as,in internationalw aters.

               The law enforcem ent officers boardçd the FL84l5R Y and discovered

 PRITCHARD along with thirteen additionalpeoplesuspectedto bealiens. Themajorityofthe
 suspected aliens w ere below deck in a sm allcabin,including A TK IN S,STERLIN G ,JOHN SON ,

 M ITCH ELL,OR AIN E,SHA W ,and EM A N U EL. PRITCH AR D and the suspected aliens w ere

 taken to the W ILLIA M TRU M P forprocessing.

               On Septem ber29,2019,CoastGuard broughtPRJTCH A RD along w ith eleven of

 the thirteen suspected aliensashore atthe U SCG Base in M iam iBeach,Florida. Thisw asthe first

 place they entered the Southern D istrictofFlorida,they w ere then transferred to CBP custody for

 furtherprocessing. PR ITCHA RD and the eleven m igrants w ere processed through the taking of

 biometrics(personalidentifying information,criminalhistory,and immigration stattzs). The
 resultantchecks revealed thatnone of the suspected aliens,norPRITCH A RD ,had pennission to

 enterthe U nited States. A dditionally,the biom etric resultsrevealed thatPRITCH A RD ,A TK IN S,

 STERLIN G,JO HN SON ,M ITCHELL,OM IN E,SHA W ,and EM A N U EL,had previously been

 rem oved f'
           rom the U nited States.

               Im m igration records revealed that on or about June 12, 2019, im m igration

 authorities ordered PRITCH ARD to be rem oved from the United States. He w as subsequently

 rem oved on oraboutJuly 09,2019.

        8.     Im m igration records revealed that on or about October 09, 2013, im m igration

 authoritiesordered A TK IN S to be rem oved from the U nited States.H e w assubsequently rem oved

 on oraboutOctober31,2013.
Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 7



               Imm igration records revealed that on or about M arch 31, 2010, imm igration

 authorities ordered STERLING to be rem oved from the U nited States. He w as subsequently

 rem oved on oraboutJtm e 24,2010.

        10.    lm m igration records revealed that on or about January 11, 2012, im m igration

 authorities ordered JO HN SON to be rem oved from the U nited States. H e w as subsequently

 rem oved on oraboutA pril06,2012.

               Im m igration records revealed that on or about M ay 22, 2007, im m igration

 authorities ordered M ITCHELL to be rem oved from the U nited States. H e w as subsequently

 rem oved on oraboutA pril24,2008.

        12.    Im m igration records revealed that on or about Decem ber 17,2015,im m igration

 authoritiesordered O RA INE to be rem oved from theU nited States H e w assubsequently rem oved

 on oraboutJanuary 28,2016.

               Im m igration records revealed that on or about O ctober 31, 2017, im m igration

 authorities ordered SHA W to be rem oved from the U nited States. He w as subsequently rem oved

 on oraboutJune 27,2019.

               lm m igration records revealed that on or about O ctober 02, 2017, im m igration

 authorities ordered EM ANUEL to be removed from the United States. He was subsequently

 rem oved on oraboutN ovem ber 02,2017.

               During a post-M iranda interview, PRJTCHARD admitted he was the vessel

 operator and knew that the m igrants on board did not have proper docum entation to enter the

 United States.A dditionally,PRITCHA RD adm itted to turningthe FL8145RY around and heading

 back tow ards The Baham as upon seeing the U SCG approach the vessel with the intention of

 getting back in internationalw aters,with the hope thatthe U SCG w ould letthe vesselgo.
Case 1:19-mj-03710-AOR Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 7



        16.     Based on the foregoing facts,Ibelieve thatprobable cause existsthatPRITCH A RD

 did encourage and induce aliensto com e to,enter,and reside in the U nited States,know ing and in

 recklessdisregard ofthefactthatsuch comingto,entry,and residence isand willbe in violation

 oflaw,inviolationofTitle8,UnitedStatesCode,Section 1324(a)(1)(A)(iv).
                Furthennore,1 subm it that there is probable cause to believe that PR ITCHA RD ,

 ATKIN S, STERLIN G , JO HN SON , M ITCH ELL, OR AFN E, SH A W , and EM A NU EL, did

 know ingly and unlawfully attem ptto enterthe U nited States,having previously been deported and

 rem oved from the United States, w ithout the Attorney General of the U nited States or his

 successor, the Secretary of H om eland Security having expressly consented to such aliens'

 reapplying for adm ission to the U nited States,in violation ofTitle 8,United States Code,Section

 1326(a).

 FURTHER AFFIA N T SA YETH N A U G HT.




                                         GEN   S GR IN IO N SPECIA L A G EN T
                                      HOMELANDSECUMTYINVESTIGATIONS

 Sw orn and subscribed before m e this
 25thday ofOctober2019.


                                               à


 A LICIA M .OTA ZO - YE
 UN ITED STATES M A GISTM TE JUD G E
